Obtoít, J.
We concur most fully in the statement in the brief of the learned counsel of the plaintiff in error, that “ if this court adheres strictly to the rule that no errors will be reviewed in criminal cases unless exceptions are taken, I suppose that the judgment will necessarily be affirmed.’’ This is a correct position, unless some error appear upon the face of the record proper. In such case, of course, no bill of exceptions is necessary. But there does not appear to be any error or irregularity in the record. The objections relate mainly to the instructions of the court to the jury, as originally given, and such as were given on the coming in of the jury for further instructions. But no exceptions were taken. There was no exception taken in the motion for a new trial. It has been considerately held in Knoll v. State, 55 Wis., 249, that no errors outside the record proper would be considered by this court, unless exceptions to the various rulings were taken according to the practice in civil cases, and this decision has been approved in the recent case of Clifford v. State, 58 Wis., 477. No errors on the record have been pointed out or insisted upon, and none outside of the record have been raised by exceptions.
By the Court.— The judgment of the circuit court is affirmed.